09/21/2020


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0370



                              No. DA 20-0370

IN THE MATTER OF

A.J.S.,

      A Youth in Need of Care.

                  GRANT OF EXTENSION OF TIME


      Upon consideration of the Appellant Mother’s Motion for Extension

of Time, and good cause appearing therefore, the Appellant is granted an

extension of time until November 12, 2020, to prepare, serve, and file the

Opening Brief.

      No further extensions will be granted.




                                                                        Electronically signed by:
                                                        Grant of Extension of Mike
                                                                              Time McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          September
                                                                           PAGE 1      21 2020